DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 11/09/2018 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the slide segment… having latching openings for receiving first locking means on a side facing away from the bearing surface of the base” in Claim 4, the “rail segment has a profile section having at least one undercut, and the retaining device has a recess shaped to correspond thereto” in Claim 5, the “positive and/or non-positive joint” in Claim 7, the “third position” in Claim 12 and the “one passenger seat… can be removed from the cabin” in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1, lines 10-12, recites the limitation “the base has a bearing surface for placement on or integration into a seat rail… and at least one locking device for locking the base on the seat rail” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the claim. Per the applicants disclosure, it appears that the bearing surface for placement on or integration into a rail is dependent on the locking means such that the base may slide relative to the rail via the locking means, therefore it cannot be understood how exactly is the locking means also being recited as locking the base to the seat rail. 
7.	Claim 3, lines 2-4, recites the limitation “the retaining device is configured for arrangement on the rail segment in a manner flush with the surface” rendering the claim vague and indefinite for one of 
8.	Claim 4, lines 1-4, recites the limitation “the rail segment… having latching openings for receiving first locking means on a side facing away from the bear surface of the base” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicant’s disclosure, it appears that the first locking means is facing the bearing surface, therefore it cannot be understood that the first locking means is being received on a side facing away from the bearing surface of the base. 
9.	Claim 6 recites the limitation “the relevant supporting element” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
10.	Claim 7, lines 2-3, recites the limitation “the locking device of the has two locking means configured to enter into a positive and/non-positive joint with the seat rail” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. It is unclear which embodiment of the applicant’s disclosure is the locking means being attributed such that it is configured to enter into a positive or non-positive joint. 
11.	The term “a conventional passenger seat” in Claim 11 is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
12.	Claim 14, lines 2-5, recites the limitation “one passenger seat of the group does not have a slide device is arranged directly on the at least one seat rail… can be removed from the cabin” rendering the 
13.	Claims not addressed are rejected based on their dependency from a rejected base claim. 
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (US 5183313 A).

Regarding Claim 1, Cunningham discloses a passenger seat system for a cabin of a means of transportation (Cunningham Abstract and Col. 1, lines 17-21 discloses a passenger seat system 16 as seen in Fig. 1), comprising: 
at least one passenger seat having a seat frame (Col. 4, lines 40-51) having a holding section for holding seat fittings (seat pan and backrest as seen in Fig. 1) and a plurality of supporting elements for coupling to a floors (Col. 4, lines 40-51 discloses a plurality of supporting elements 110/114/112 coupled to a floor); and 
for each passenger seat (16), at least one slide device (Col. 4, line 65 - Col. 5, line 5 discloses slide device 132) spaced apart from the holding section and having a base (156) and a retaining device (158) configured to be detachably fastened (170) to the base (156) and to be coupled to a supporting element of the seat frame (supporting element 164 of the seat frame as seen Figs. 7-8), 
wherein the base (156) has a bearing surface for placement on or integration into a seat rail in the cabin of the means of transportation and at least one locking device for locking the base on the seat rail (Col. 5, lines 13-19 discloses studs 152 disposed on bracket 154 of base 156 for engaging seat raill 30 by virtue of at least one locking device 150/152), wherein the base (156) has a holding device (160) for releasably holding the retaining device (158), and 
wherein the slide device (132) is configured to lock the retaining device (158) selectively in a first position or a second position on the holding device or to release the retaining device and, when the retaining device(Col. 3, line 64 - Col. 5, line 5 and Col. 5, lines 33-39 and Col. 5, lines 42-55 discloses slide device 132 being configured to lock retaining device 158 via spring loaded catch 138 selectively in a first or second position on the holding device 160 or to release to the retaining device 158 for allowing of the retaining device between the first and second positions as seen in Figs. 7-8).
Regarding Claim 13, Cunningham discloses a cabin for means of transportation (Cunningham Co. 1, lines 7-21 discloses a cabin for means of transportation as seen in Fig. 1), comprising:
	a floor (10);
	a least one seat rail arranged (30) in or on the floor (10); and 
	a arrangement, formed on the seat rail of passenger seats (Fig. 1) formed by means of a passenger system as claimed in claim 1 (the passenger seat system in Claim 1 as discussed above). 
18.	Regarding Claim 15, Cunningham discloses an aircraft having an aircraft fuselage with a cabin (Cunningham disclose an aircraft and a cabin and by definition an aircraft comprises of a fuselage) as claimed in claim 13 (the cabin in claim 13 as discussed above).  

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 5183313 A), in view of Erhel et al. (US 20170275003 A1), hereinafter “Erhel”.
21.	Regarding Claim 2, Cunningham discloses the passenger system as claimed in claim 1, wherein	Cunningham is silent regarding a stop defining the first position and the second position.
(Erhel Abstract and FIG. 1), including the base has a first end and a second end, each the first end and the second end having a stop for defining the first position and the second position (paras. [0064]-[0065] discloses a base 16 having ends 96/98 having stops 106/108 for defining the first position and the second positon of sliding plate 90 sliding about longitudinal members 82 as seen in FIGS. 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cunningham as taught by Erhel such the base has a first end and a second, each the first end and the second end having a stop for defining the first position and the second position. In doing so, the aircraft passenger seat is capable of sliding about the aircraft floor within a predetermined distance so as to allow the passenger seat to be adjusted relative to seats behind or infront of the passenger seat which may or may not be occupied by passengers. 

22.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 5183313 A), in view of Christensen (US 20100001546 A1).
23.	Regarding Claim 3, Cunningham discloses the passenger seat system as claimed in claim 1.
	Cunningham is silent regarding the holding device of the base has a rail segment, and the retaining device is configured for arrangement on the rail segment in a manner flush with the surface.
	Christensen disclose a mounting device for a seat (Christensen Abstract and Figs. 1-2), including the holding device (13) of the base (2) has a rail segment (41), and the retaining device (6) is configured for arrangement on the rail segment in a manner flush with the surface (para. [0051] discloses part 8 of retaining device 6 arranged inside rail segment 41 such that part 7 is flush with surfaces 42 and 43).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cunningham as taught by Christensen such that the holding device of the base has a rail segment, and the retaining device is configured for arrangement on 
24.	Regarding Claim 4, modified Cunningham discloses (see Christensen) the passenger seat system as claimed in claim 3, wherein the rail segment is a slide segment (rail segment 41 is by a definition a slide segment) having latching openings (45) for receiving first locking means on a side facing away from the bearing surface of the base (para. [0050] discloses latching openings 45 receiving first locking means 20 on a side facing away from bearing surface 44 of the base 2 as seen in Fig. 3).
25.	Regarding Claim 5, modified Cunningham discloses (see Christensen) the passenger seat system as claimed in claim 3, wherein the rail segment has a profile cross section having at least one undercut (Fig. 3 illustrates the rail segment having a profile section having at least one undercut 47), and the retaining device has a recess shaped to correspond thereto (Fig. 3 illustrates the retaining device 6 having a recess shape disposed on both sides of part 8 that of which corresponds to the undercut of rail segment 41). 

26.	Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 5183313 A), in view of Itzinger (US 20180370635 A1).
27.	Regarding Claim 7, Cunningham discloses the passenger seat system as claimed in claim 1.
	Cunningham is silent regarding a positive/and or non-positive joint. 
	Itzinger discloses an aircraft transport seat system (Itzinger Abstract and FIG. 5), including: 	wherein the locking device of the base has two locking means configured to enter into a positive and/or non-positive joint with the seat rail (paras. [0042] - [0045] discloses locking devices 44a and 50a of the base of seat 10a has two locking means 48a configured to enter into a positive and non-positive joint 58a/56a with seat rail 22a).

28.	Regarding Claim 8, Cunningham discloses the passenger seat system as claimed in claim 1, wherein the seat frame has four supporting elements (110/114/112/164). 
	Cunningham is silent regarding a slide device assigned to each of the four supporting elements. 
	Itzinger discloses an aircraft transport seat system (Itzinger Abstract and FIG. 5), including: 
	wherein the seat frame has four supporting elements (four supporting elements as seen supporting seat 10a in Fig. 5), to each of which a slide device is assigned (paras. [0042] - [0043] discloses slide devices 44a, 46a, 46a and 50a pertaining to each supporting element of seat 10a).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cunningham as taught by Itzinger such that the seat frame has four supporting elements, to each of which a slide device is assigned. In doing so, the passenger seat is capable of efficiently transitioning into various positions as required by the passenger or flight attendant. 
29.	Regarding Claim 14, Cunningham discloses the cabin as claimed in claim 13, further comprising:
	Cunningham is silent regarding at least one passenger seat of the group does not have a slide device.
	Itzinger discloses an aircraft transport seat system (Itzinger Abstract and FIG. 5), including: 
	at least one group of passenger seats, wherein one passenger seat of the group does not have a slide device is arranged directly on the at least one seat rail, and when seat spacings of the other (paras. [0060] - [0062] discloses passenger seats 16C and 132C arranged in a fixed position on a seat rail, and when seat spacing’s of passenger seats 12C of row 18C are enlarged, seats 132C and 10C from rows 134C and 16C, respectively, remain in its position as seen in Figs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cunningham as taught by Itzinger such that at least one group of passenger seats, wherein one passenger seat of the group does not have a slide device is arranged directly on the at least one seat rail, and when seat spacings of the other passenger seats of the group are enlarged, remains in its position. In doing so, a passenger benefits from having additional spacing that can be utilized for moving the passenger seat considering the front and/or back row seats are fixed in position and would not obstruct with the movement of the passenger seat occupied by the passenger.  

30.	Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 5183313 A), in view of Finlay et al. (US 20150145300 A1), hereinafter “Finlay”.
31.	 Regarding Claim 9, Cunningham discloses the passenger seat system as claimed in claim 1.
	Cunningham is silent regarding the spacing between the first position and the second position of the at least one slide device is increased for each passenger seat of the group by a multiple of a distance corresponding to a predetermined seat spacing increase in the group of passenger seats, wherein the respective multiple corresponds to an ordinal number of the relevant passenger seat in the group.
Finlay discloses a spacing adjustment of a passenger seat row (Finlay Abstract and Fig. 1), including:
at least one group of passenger seats (Fig. 1),
(paras. [0030]-[0035] discloses slide devices 40-42 of seats 10 wherein the seats 10 are configured to be displaced via handheld device 20 based on the passenger list provided on the handheld device 20 and therefore allowing the spacing between a first position and a second position of the slide device to be increased for each seat 10 of the group of passenger seats by a multiple of a distance corresponding to a predetermined seat spacing increase that depends on the maximum space between the seats 10 as well as the passenger list provided on the handheld device 20 as such allowing the flight attendant to make the determination of the spacing between each passenger 10 respectively as well as allowing each seat to be equally displaced from each other).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Cunningham as taught by Finlay such that the spacing between the first position and the second position of the at least one slide device is increased for each passenger seat of the group by a multiple of a distance corresponding to a predetermined seat spacing increase in the group of passenger seats, wherein the respective multiple corresponds to an ordinal number of the relevant passenger seat in the group. In doing so, each row of seats is capable of being displaced based on the number of passengers occupying the seats as well as allowing passengers with different heights or sizes to increase or decrease the spacing of their seat relative to a seat in the front row or back row. 
32.	Regarding Claim 10, modified Cunningham discloses (see Finlay) the passenger seat system as claimed in claim 9, wherein the group has between three and twelve passenger seats (Figs. 1-2).
33.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 5183313 A) and Finlay et al. (US 20150145300 A1) as applied to Claim 9 above, and further in view of Cannon et al. (US 4911381 A), hereinafter “Cannon”.
34.	Regarding Claim 11, modified Cunningham discloses the passenger seat system as claimed in claim 9. 
	Modified Cunningham is silent regarding a conventional passenger seat not having a slide device.
	Cannon discloses an aircraft passenger seat (Cannon Abstract and FIG. 1), including a conventional passenger seat configured to be connected directly to the seat rail and not having a slide device (FIGS. 1-3 illustrates a conventional passenger seat 10 configured to be connected directly to seat rail 20 which does not rely on sliding devices). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Cunningham as taught Cannon such that the group further comprises a conventional passenger seat configured to be connected directly to the seat rail and not having a slide device where is required. In doing so, at least one row of seats is positioned in a fixed positioned that can be utilized by passengers that do not require adjustments to the positioning of their respective seats. 
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any 112(b) rejections and drawing objections. 



Prior Art
1.	The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
	Jones (US 20150192162 A1), Gensch et al. (US 20140077577 A1) and Vine (US 20100074680 A1) disclose passenger seats. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642